Citation Nr: 0522969	
Decision Date: 08/22/05    Archive Date: 09/09/05	

DOCKET NO.  03-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2002 determination from 
the Manila, Philippines, VA Regional Office (RO) that denied 
entitlement to VA benefits because the appellant's service 
did not establish him as a veteran for VA purposes.  In 
January 2004 the Board remanded the appeal for VCAA 
compliance.  That action was completed on remand, and the 
case is now ready for appellate review.


FINDING OF FACT

The US Department of the Army certified that the appellant 
had no recognized service with the Philippine Commonwealth 
Army or recognized guerrillas in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant lacks qualifying service with the United States 
Armed Forces and is not eligible for an award of VA benefits.  
38 U.S.C.A. §§ 101, 107, 5100, 5102, 5103, 5103 A., 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimant's in obtaining such 
evidence.

Although VCAA notice was provided to the appellant in March 
2002, prior to the initial denial of his application in June 
2002, that notification went to the evidence necessary to 
establish benefits assuming veterans status was already 
established.  That is, the initial VCAA notice did not speak 
to the evidence necessary to establish veteran's status for 
VA benefit purposes.  The Board remanded the appeal for such 
notice, and accurate formal VCAA notification was 
subsequently provided to the veteran in October 2004.  That 
notification informed the veteran of the evidence necessary 
to substantiate his claim, the evidence it was still 
necessary that he submit, the evidence that VA would collect 
on his behalf, and advised him to submit any evidence he 
might have in his possession.  

Of course, the essential basis for the denial of the claim 
and the evidence thus necessary to substantiate that claim 
was previously discussed in the January 2003 statement of the 
case.  During the pendency of this appeal, the record clearly 
establishes that the veteran has been informed of the 
requirements of establishing qualifying service with the US 
Armed Forces as a condition precedent to the receipt of any 
VA benefits.  VCAA has been satisfied in this case.  38 
U.S.C.A. §§5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet App 183 (2002).  

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. §101 (2).  Active military service 
includes active duty, meaning full-time duty in United States 
Armed Forces.  38 C.F.R. §3.6.  "Armed Forces" means the 
United States Army, Navy, Marine Corps, Air Force or Coast 
Guard, and includes reserve components.  38 C.F.R. §3.1.

Service before July 1, 1946, in the organized forces of the 
government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States, pursuant to the military order of the President dated 
July 26, 1941, including among such military forces, 
organized guerrilla forces under commanders appointed, 
designated or subsequently recognized by the Commander-in-
Chief, Southwest Pacific area, or other competent authority 
in the Army of United States, shall not be deemed to have 
been active military naval or air service for the purpose of 
any law of United States conferring rights, privileges or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by Chapter 11, Title 38, 
United States Code.  38 U.S.C.A. § 107 (a); 38 C.F.R. 
§§ 3.40, 3.41.  The specified benefits do not include 
nonservice-connected pension benefits authorized by Chapter 
15, Title 38, United States Code.

For the purpose of establishing entitlement to VA benefits, 
VA may except evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions:  (1) The 
evidence is a document issued by the US Service Department; 
(2) the document contains needed information as to length, 
time and character of service; and (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. §3.203 (a).  

The Court has held that "VA is prohibited from finding, on 
any basis other than a Service Department document, which VA 
believes to be authentic and accurate, or Service Department 
verification, that a particular individual served in United 
States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, "Service Department findings are 
binding on the VA for purposes of establishing service in the 
US Armed Forces."  Id.  See also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis:  The veteran initiated his current claim in June 
2001, and he then spelled his last name differently from that 
which is now established.  The veteran had apparently 
initiated claims in the past, using this same spelling.  In 
support of his claim he submitted certain records originating 
from the Philippines including a December 2000 certification 
from the General Headquarters of the Armed Forces of the 
Philippines, indicating that the appellant, with the last 
name spelled differently, as now recognized, had service from 
January to September 1945.  Also submitted was a joint 
affidavit from two purported fellow servicemen indicating 
that they had known the appellant during his World War II 
service.  This joint affidavit contains various spellings and 
iterations of the veteran's last name, none of which are the 
spelling which is now recognized as accurate.  The affidavit 
also provides various middle initials for the veteran which 
are also different than that which is now recognized.  The 
General Headquarters of the Armed Forces of the Philippines 
issued another certification in July 2002, reiterating the 
same period of service for the veteran as a recognize 
guerrilla.  It is noteworthy that the purpose of the issuance 
of both of these certifications from the General Headquarters 
of the Armed Forces of the Philippines is "USVA," (US 
Veterans Affairs) purposes.  In his July 2002 notice of 
disagreement, the veteran first provided a spelling of his 
name which is now apparently recognized as the accurate 
iteration.  In February 2003 the veteran wrote that his name 
has been spelled differently over time.

Because the appellant has never submitted any evidence 
actually issued by a US Service Department in accordance with 
38 C.F.R. §3.203, VA has over the years, submitted requests 
for verification of the appellant's service with the US Armed 
Forces, if any.  There are three certifications on file.  In 
February 1957, the US Department of the Army, under one 
particular spelling of the veteran's last name with no middle 
initial, certified that been named individual had no 
recognized guerrilla service, nor was he member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  However, as pointed out by the 
Board in it's earlier January 2004 remand, that individual 
had a variation of the current appellant's last name with a 
completely different first name and that individual was noted 
to have entered service in November 1941 and died in December 
1941.  This was obviously not the appellant, who argued that 
his service began in January 1944.

A subsequent certification from the US Service Department 
indicated that the search had been conducted under the 
veteran's older spelling of his last name and under his 
current spelling of his last name resulted in the finding 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognize 
guerrilla's in the service of the United States Armed Forces.

Finally, in February 2003, a search was initiated with the US 
Service Department using nine different versions of the 
veteran's name, including the name he now alleges as correct 
and the name that had been alleged as correct in the past.  
Again, the US Service Department found no record of the 
veteran's service with the US Armed Forces.

Certifications of service submitted by the appellant were 
prepared and issued by Philippine agencies and cannot be 
accepted as proof of military service with the United States 
Armed Forces.  The Court has firmly held that findings by the 
US Service Department verifying an individual's military 
service "are binding on VA for purposes of establishing 
service in the US Armed Forces."  Dacoron v. Brown, 4 Vet. 
App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The appellant has been informed of this essential fact.  VA 
is without authority to override, overrule or alter the 
determination of the relevant Service Department.  
38 U.S.C.A. §7104 (c).

The appellant has failed to submit valid evidence to prove 
that he had qualifying service with United States Armed 
Forces.  VA is bound by the certifications of the US 
Department of the Army which have found that he did not have 
qualifying service as a member of the Philippine Commonwealth 
Army or with the recognized guerrilla's in the service of 
United States Armed Forces.  Accordingly, there is no legal 
basis for the appellant to be awarded eligibility for VA 
benefits.  The appellant's application for VA benefits must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


